UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1661



MOOG, INCORPORATED,

                                              Plaintiff - Appellee,

          versus


STEPAN V. LUNIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cv-00238-RBS)


Submitted:   January 17, 2007          Decided:     February 14, 2007


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stepan V. Lunin, Appellant Pro Se. Steven Roy Zahn, MCGUIREWOODS,
L.L.P.,   Norfolk,   Virginia;   William  Harrison  Baxter,   II,
MCGUIREWOODS, L.L.P., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stepan    V.     Lunin   appeals   the   district   court’s   order

granting Moog, Inc.’s (“Moog”) motion for a preliminary injunction

against him.          We have reviewed the record and find the district

court    did    not     abuse    its    discretion   in   granting   the   motion.

Accordingly, we affirm for the reasons stated by the district

court.    See Moog, Inc. v. Lunin, No. 2:06-cv-00238-RBS (E.D. Va.

June 7, 2006).

               Further, we grant Moog’s motions for protective orders,

filed September 6, 2006, September 11, 2006, September 15, 2006,

September 25, 2006, and September 29, 2006, in which Moog seeks to

seal various pleadings Lunin filed with this court.                  However, we

deny Moog’s September 18, 2006 motion for a protective order

because the document this motion targets was never filed with this

court.     Further, we deny Moog’s August 29, 2006 motion for a

protective order because it is duplicative of the relief requested

in the September 6, 2006 motion.

               We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          - 2 -